     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 1 of 7 Page ID #:808




1     NICOLA T. HANNA
2     United States Attorney
      BRANDON D. FOX
3     Assistant United States Attorney
4     Chief, Criminal Division
      STEVEN R. WELK (CBN 149883)
5     Assistant United States Attorney
6     Chief, Asset Forfeiture Section
7       312 North Spring Street, 14th Floor
        Los Angeles, California 90012
8       Telephone: (213) 894-6166
9       Facsimile: (213) 894-0142
        E-mail: Steven.Welk@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA
12                        UNITED STATES DISTRICT COURT
13
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                             EASTERN DIVISION
15                                 ) NO. EDCV 17-1875 DMG (SPx)
      UNITED STATES OF AMERICA,
16                                 )
                Plaintiff,         ) GOVERNMENT’S OPPOSITION
17                                 )
                       vs.         ) TO CLAIMANT’S EX PARTE
18                                 ) APPLICATION TO CONTINUE
      REAL PROPERTY LOCATED AT     ) GOVERNMENT MOTION FOR
19    14600 INNOVATION DRIVE,      ) INTERLOCUTORY SALE OF
      RIVERSIDE, CALIFORNIA,       )
20                                 ) DEFENDANT PROPERTY;
                Defendant.         ) DECLARATION OF AUSA
21                                 ) STEVEN R. WELK
                                   )
22    SCUDERIA DEVELOPMENT, LLC, )
                                   ) [A proposed order is lodged
23                                 ) contemporaneously herewith]
                Claimant.          )
24                                 )
25
26    ///
27    ///
28
                                              1
     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 2 of 7 Page ID #:809




1           Plaintiff United States of America (“the government”) hereby opposes the ex
2     parte application of Claimant Scuderia Development, LLC (“Claimant”) to
3     continue the hearing on the government’s motion for interlocutory sale of the
4     defendant property, filed on March 2, 2020, and set for hearing on April 3, 2020.1
5                               The Meet and Confer Process
6           In compliance with the Local Rules, government counsel invited defense
7     counsel (Mr. Larson and Ms. Potashner) to meet and confer concerning the
8     motions for interlocutory sale. The in-person meeting of counsel occurred on
9     January 24, 2020. See Declaration of AUSA Steven R. Welk at ¶2. During that
10    meeting, government counsel explained that he intended to move for the
11    interlocutory sale of all four of the defendant properties in the Warehouse Cases
12    based on the fact that each of the Claimants was in default on more than two years
13    of property taxes on the properties. Id.
14          A little over a month later, on February 27, government counsel sent an
15    email to Claimants’ counsel in an attempt to reach agreement on a mutually
16    convenient date for the hearings on the government’s motions. Later that day, Mr.
17
18
      1
19     This action is one of four separate but related civil forfeiture actions arising from
      identical material facts against commercial warehouses: United States v. Real
20
      Property Located at 1001 S. Doubleday Avenue, Ontario, California, EDCV 17-
21    1873 DMG (SPx) (Claimant – 1001 Doubleday, LLC); United States v. Real
22    Property Located at 10681 Production Avenue, Fontana, California, EDCV 17-
      1872 DMG (SPx) (Claimant – 10681 Production Avenue, LLC); United States v.
23    Real Property Located at 14600 Innovation Drive, Riverside, California, EDCV
24    17-1875 DMG (SPx) (Claimant – Scuderia Development, LLC); and United States
      v. Real Property Located at 2323 Main Street, Irvine, California, SACV 17-1592
25    DMG (SPx) (Claimant – Von Karman-Main Street, LLC) (collectively, the
26    “Warehouse Cases”). The Claimants in the four cases are referred to collectively
27    herein as “Claimants.” Except for the first paragraph of each filing, the
      government’s opposition briefs in response to the Claimants’ ex parte applications
28    in the Warehouse Cases are identical.
                                                 2
     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 3 of 7 Page ID #:810




1     Larson stated “I can do April 3.” See exhibit A to the Welk Decl. Government
2     counsel filed its motions on March 2, setting them for hearing on April 3.
3                                        Ex Parte Notice
4            On March 9, AUSA Welk spoke by telephone with A. Alexander Lowder,
5     another attorney for Claimants, who was seeking a continuance of “three or four
6     weeks” of the hearings on the government’s motions, purportedly so that
7     Claimants could provide the Court with as complete a picture as possible of the
8     facts and circumstances relating to the defendant warehouses, allowing the Court
9     to make a more fully informed decision. AUSA Welk pointed out to Mr. Lowder
10    that (1) the tax defaults on all four of the properties are a matter of public record,
11    as indicated by the screen shots included as exhibits attached to the interlocutory
12    sale motions; (2) the tax defaults total millions of dollars and represent secured
13    debts against the defendant properties; and (3) Claimants, as the title holders of the
14    properties, were necessarily aware of their own failure to remain current on their
15    taxes, and were in a unique position to know that they were in default. Id. at ¶4.
16           Nevertheless, AUSA Welk advised Mr. Lowder that, in light of Mr.
17    Lowder’s representation that the Claimants’ purpose in requesting additional time
18    was to provide the Court with all pertinent information relating to the warehouses,
19    the government would stipulate to extend the hearings on the motions for two
20    weeks if the Claimants agreed to include in their respective opposition papers a
21    declaration from a representative of each Claimant stating what income, if any,
22    each Claimant is and has been collecting, as rent or otherwise, in connection with
23    each warehouse property. AUSA Welk further explained that the government had
24    reason to believe that the Claimants have been collecting substantial rent on the
25    warehouses while simultaneously refusing to pay the property taxes or satisfying
26    the civil contempt orders entered against them by Judge Klausner in United States
27    v. Liu. Id. at ¶5.
28
                                                 3
     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 4 of 7 Page ID #:811




1           Mr. Lowder advised that he was unwilling to provide such an assurance or
2     make such an agreement. Id. at ¶6.
3                                           Argument
4           In their ex parte applications, Claimants seek to continue the hearings on the
5     interlocutory sale motions from April 3 until May 1, 2010, giving them an
6     additional four weeks to craft a response to the motions. They contend that they
7     have satisfied the “good cause” requirement of Federal Rule of Civil Procedure
8     6(b) because “the issues at hand are fact-intensive, and require significant factual
9     and legal research and analysis.” March 9 Ex Parte Application at 3. They argue
10    that the government “has failed to provide the Court with sufficient information
11    regarding the value of the properties and their current status to determine whether
12    interlocutory sales are appropriate.” Finally, they argue that “the government will
13    not be prejudiced by continuing the hearing and opposition dates by four weeks,”
14    and that “the government has not produced any evidence that shows that the equity
15    of the property would be subsumed by owed property taxes at all, let alone within
16    the next month or so.” Id. at 3-4.
17          Each one of these contentions is provably false.
18          First, to the extent the issues presented by the government’s motions are
19    fact-intensive (and the government disputes this proposition), the material facts are
20    uniquely within the knowledge of the Claimants, who are the owners of the
21    properties and the parties directly responsible for their respective failure and
22    refusal to pay the property taxes owed on the defendant properties for tax years
23    2017, 2018 and 2019. Further, government counsel advised current defense
24    counsel of the factual and legal grounds for the motions on January 24, more than a
25    month before the motions were filed, giving Claimants and their attorneys six
26    weeks to conduct the necessary factual and legal investigation into the bases for the
27    government’s motions before their oppositions were due. Claimant’s conclusory
28
                                                 4
     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 5 of 7 Page ID #:812




1     statement that they need additional time to investigate the government’s
2     contentions suggest nothing more than an attempt to cause further delay.
3           Second, the suggestion that the Claimants’ concern here is to remedy the
4     government’s failure to provide the Court with sufficient information concerning
5     the value and “current status” of the properties is belied by two indisputable facts:
6     first, the government’s papers provide detailed explanations of the Claimants’
7     failure to pay their taxes, supported by screen shots of open source information
8     available on the Internet; and second, Claimants seem to believe that their own
9     collection of income generated by the properties is not among the aspects of
10    “current status” that would inform the Court’s determination of the government’s
11    motions.
12          Third, neither the value of the properties nor the amount of unpaid taxes
13    relative to that value are material here. The authority relied upon by the
14    government authorizes the interlocutory sale of property where the claimant has
15    failed to remain current on taxes. As demonstrated by the chart below, not only are
16    the Claimants delinquent for millions of dollars in property taxes on the
17    warehouses, the amount of unpaid taxes due on the warehouse here will increase
18    substantially on April 10 by a total of $289,593.36, representing a cumulative
19    secured delinquency of $2,090,499.61. This drop in value is highly prejudicial to
20    the government, because it represents a substantial drain on property that the
21    government seeks to forfeit. Claimants, on the other hand, have demonstrated utter
22    disregard for protecting the value of the warehouses. The total tax debt for all four
23    of the properties as of April 11 will be $7,389,837.11.
24    ///
25    ///
26    ///
27    ///
28    ///
                                                5
     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 6 of 7 Page ID #:813




1
                               Amount of Unpaid        Tax Payment       Total Taxes to
2         Warehouse           Taxes (With Interest        Due on          be Owed on
3                             and Penalties) as of     April 10, 2020    April 11, 2020
                                 March 4, 2020
4
       10681 Production      $2,541,542.70             $500,374.13       $3,041,916.83
5      Avenue, Fontana,
6      California
       2323 Main Street,     $707,376.12               $126,027.49       $833,403.61
7      Irvine, California
8      1001 S. Doubleday     $1,222,169.30             $201,847.76       $1,424,017.06
       Avenue, Ontario,
9
       California
10     14600 Innovation      $1,800,906.25             $289,593.36       $2,090,499.61
11     Drive, Riverside,
       California
12     TOTALS                $6,271,994.37             $1,117,842.74     $7,389,837.11
13
14          The Liu sanctions against each of the Claimants will also continue to accrue
15    at the rate of $8,000.00 per day, meaning that by the time of the requested hearing
16    date, each of the Claimants will have incurred additional sanctions as reflected
17    below.
18
19                                     Amount of Sanctions       Additional Sanctions
                Claimant               Accrued as of March         Due as of May 1,
20                                           4, 2020                     2020
21     10681 Production Avenue,       $628,000.00                $464,000.00
22     LLC
       Von Karman-Main Street,        $628,000.00                $464,000.00
23
       LLC
24                                    $628,000.00                $464,000.00
       1001 Doubleday, LLC
25     Scuderia Development, LLC      $700,000.00                $464,000.00
26     TOTALS                         $2,584,000.00              $1,856,000.00
27
28
                                               6
     Case 5:17-cv-01875-DMG-SP Document 53 Filed 03/10/20 Page 7 of 7 Page ID #:814




1           Neither the physical size nor total value of the defendant properties changes
2     the fact that these properties are hemorraghing value every day due to nothing
3     more than the Claimants’ calculated and years-long refusal to comply with basic
4     obligations flowing from the ownership of real property. That they may be
5     simultaneously collecting substantial rents for these properties (and likely have
6     been doing so for some significant period of time) is obviously an aspect of the
7     “current status” of the properties that the Claimants purport to be seeking to
8     provide to the Court.
9                                         Conclusion
10          For all of these reasons, the government requests that the Claimants be given
11    one additional week to respond to the government’s motions, continuing the
12    hearings on the motions to April 10, 2020, and that the Court order each of the
13    Claimants to include with their filed opposition a declaration from an identified
14    and authorized representative stating what income each property has generated (in
15    rents or otherwise) since the filing of the complaint in each action, and the source
16    of such income. A proposed order is lodged contemporaneously herewith.
17
18    DATED: March 10, 2020            NICOLA T. HANNA
                                       United States Attorney
19                                     BRANDON D. FOX
20                                     Assistant United States Attorney
                                       Chief, Criminal Division
21
22                                           /s/ Steven R. Welk
                                       STEVEN R. WELK
23                                     Assistant United States Attorney
                                       Chief, Asset Forfeiture Section
24
25                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
26
27
28
                                                7
